EXHIBIT 10.16
 
Aspen University Inc.
224 W. 30th Street, Suite 604
New York, NY 10001






March 16, 2012




VIA EMAIL[mike@aspen.edu]
Michael Mathews
224 West 30th Street, Suite 604
New York, NY 10001


 
Re: Pledge Agreement


Mr. Mathews:


This letter agreement (this “Agreement”) relates to that certain pledge
agreement (the “Pledge Agreement”) dated March 13, 2012 by and between Aspen
University Inc., a Delaware corporation (the “Company”), and Michael D. Mathews,
Michael D’Anton, MD, and John Scheiblehoffer, MD (collectively, the “Pledgor”),
whereby the Pledgor pledged 2,161,785 shares of common stock of the Company to
the Company in order to secure repayment of those certain obligations in the
aggregate amount of $2,161,785.  As a result of further investigation, it was
determined that the total aggregate amount of obligations is $2,209,960, a
difference of $48,175 (the “Obligations”).


Because the amount of the Obligations increased as a result of the audit, you
agree to pledge 48,175 additional shares of common stock of Aspen Group, Inc.
(the “Pledged Shares”) as collateral security for the repayment of the
Obligations. The terms and conditions of such pledge shall be governed by the
same terms and conditions provided for in the Pledge Agreement, as it may be
amended from time to time.


Nothing contained in this Agreement shall be deemed to imply that you are
personally guaranteeing the Obligations or are personally liable for the
Obligations, except to the extent of your Pledged Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
If the foregoing is acceptable to you, please sign in the place indicated below
and return an executed copy to us.
 

    Sincerely,               /s/ David Garrity  
 
 
David Garrity       Chief Financial Officer  

 
 
AGREED AND ACCEPTED:


 

/s/ Michael Mathews   Michael Mathews  

 



